Case: 4:13-cv-00800-SRC Doc. #: 124 Filed: 06/15/20 Page: 1 of 4 PageID #: 4998




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


 MARY BAYES and PHILIP BAYES,

         Plaintiffs,

 v.                                                 Case No. 4:13-cv-00800-SRC

 BIOMET, INC., BIOMET ORTHOPEDICS,
 LLC, BIOMET U.S. RECONSTRUCTION,
 LLC, BIOMET MANUFACTURING, LLC
 f/k/a BIOMET MANUFACTURING CORP.,

         Defendants.


                  DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

        Defendants Biomet, Inc., Biomet Orthopedics, LLC, Biomet U.S. Reconstruction, LLC,

and Biomet Manufacturing, LLC (collectively, “Biomet” or “Defendants”), by and through the

undersigned counsel, pursuant to Federal Rule of Civil Procedure 56, move the Court for summary

judgment in Biomet’s favor on all twelve of Plaintiffs’ claims.

        There is no genuine dispute as to any material fact and Biomet is entitled to judgment as a

matter of law. The uncontroverted material facts as set forth in Defendants’ Statement of

Uncontroverted Material Facts, attached and incorporated into this motion by reference, support

that Defendants are entitled to summary judgment on each of Plaintiffs’ claims for the reasons set

forth below and described in detail in Defendants’ accompanying Memorandum of Law in Support

of Motion for Summary Judgment.

        First, Plaintiffs have failed to identify any admissible evidence to support that there was

any manufacturing defect in Plaintiff Mary Bayes’s M2a Magnum devices.                  Plaintiffs’

manufacturing-based claims fail as matter of law.


US.128380328.02
Case: 4:13-cv-00800-SRC Doc. #: 124 Filed: 06/15/20 Page: 2 of 4 PageID #: 4999




        Second, with or without Plaintiffs’ proffered expert testimony, Plaintiffs cannot establish

that a defect in the M2a Magnum caused Ms. Bayes’s injuries. The absence of evidence on

causation is fatal to all of Plaintiffs’ claims. Further, the only admissible evidence – Biomet’s

evidence – disproves Plaintiffs’ claims.

        Third, Plaintiffs’ warning claims fail by application of the learned intermediary doctrine

and the law of proximate causation. Defendants’ warnings are adequate as a matter of law, and

Plaintiffs cannot show that a different warning would have caused Ms. Bayes’s implanting surgeon

Dr. Daniel Martin to make a different device selection. Similarly, Plaintiffs cannot establish that

there were any statements by Biomet that Plaintiffs or Dr. Martin relied upon to support Plaintiffs’

fraud, misrepresentation, or breach of warranty claims.

        Fourth, Missouri does not recognize a strict liability claim for defect due to

nonconformance with representations, and that claim should be dismissed.

        Fifth, Plaintiffs’ request for punitive damages fails under Indiana or Missouri law because

Plaintiffs do not have sufficient evidence to meet the high standard for an award of punitive

damages.

        Finally, Plaintiff Philip Bayes’s derivative loss of consortium claim necessarily fails

because his spouse Ms. Bayes has no valid claims.

        WHEREFORE, Defendants ask the Court to grant their Motion for Summary Judgment,

enter judgment in their favor and against Plaintiffs on all of Plaintiffs’ claims, and award

Defendants all such other relief permitted by statute and as otherwise is just and equitable.




US.128380328.02
Case: 4:13-cv-00800-SRC Doc. #: 124 Filed: 06/15/20 Page: 3 of 4 PageID #: 5000




Date: June 15, 2020
                                     Respectfully submitted by:

                                    /s/ M. Elizabeth Dyer Kellett
                                    M. Elizabeth Dyer Kellett No. 64954
                                    Troy A. Bozarth, No. 5209515
                                    HEPLERBROOM LLC
                                    211 N. Broadway, Suite 2700
                                    St. Louis, MO 63102
                                    Phone: (314) 241-6160
                                    Fax: (314) 241-6116
                                    edk@heplerbroom.com
                                    tab@heplerbroom.com

                                    Tom Joensen (admitted pro hac vice)
                                    Stephanie Koltookian (admitted pro hac vice)
                                    FAEGRE DRINKER BIDDLE & REATH LLP
                                    801 Grand Avenue, 33rd Floor
                                    Des Moines, Iowa 50309
                                    Phone: (515) 248-9000
                                    Fax: (515) 248-9010
                                    tom.joensen@faegredrinker.com
                                    stephanie.koltookian@faegredrinker.com

                                    Michelle Tessier (admitted pro hac vice)
                                    FAEGRE DRINKER BIDDLE & REATH LLP
                                    2200 Wells Fargo Center, 90 S. Seventh Street
                                    Minneapolis, MN 55402
                                    Phone: (612) 766-7000
                                    Fax: (612) 766-1600
                                    michelle.tessier@faegredrinker.com

                                    Attorneys for Defendants




US.128380328.02
Case: 4:13-cv-00800-SRC Doc. #: 124 Filed: 06/15/20 Page: 4 of 4 PageID #: 5001




                                 CERTIFICATE OF SERVICE

        I certify that on June 15, 2020, I electronically filed the foregoing document with the Clerk
of the Court using the CM/ECF system, which will send notification of such filing to the all counsel
of record registered to receive electronic Notices of Electronic Filing generated by CM/ECF.

James D. O’Leary
Michael J. Quillin
Michael S. Druse
O’Leary, Shelton, Corrigan, Peterson, Dalton & Quillin
The University Tower
1034 S. Brentwood Blvd., Penthouse 1-A
St. Louis, MO 63117

J. Kyle Bachus
John Christopher Elliott
Bachus & Schanker LLC
1899 Wynkoop Street, Ste. 700
Denver, COS 80202

                                                              /s/ M. Elizabeth Kellett




US.128380328.02
